          Case 1:19-cr-10161-RWZ Document 1 Filed 05/15/19 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


                                                     Criminal No
UNITED STATES OF AMERICA
                                                     Violation:
                V.


                                                     Count One: Managing and Controlling A Place
 SAEED MUHAMMAD,                                     For Distribution And Use Of Controlled
                                                     Substances
                       Defendant                     (21 U.S.C. § 856(a)(2))

                                                     Forfeiture Allegation:
                                                     (21 U.S.C. § 853)



                                         INDICTMENT


                                         COUNT ONE
    Managing and Controlling A Place For Distribution And Use Of Controlled Substances
                                  (21 U.S.C. § 856(a)(2))

       The Grand Jury charges:

       From a date unknown to the Grand Jury, but from at least in or about August 2018, and

continuing thereafter until on or about May 15, 2019, in Dorchester, in the District of

Massachusetts, the defendant,

                                    SAEED MUHAMMAD,

did knowingly manage and control a place, to wit: a single-family residence at 250 Park Street,

Dorchester, Massachusetts, as an owner and occupant, and did knowingly and intentionally make

available for use, with and without compensation, that place for the purpose of unlawfully

manufacturing, storing, distributing and using controlled substances.

       All in violation of Title 21, United States Code, Section 856(a)(2).
            Case 1:19-cr-10161-RWZ Document 1 Filed 05/15/19 Page 2 of 3




                                 FORFEITURE ALLEGATION
                                         (21 U.S.C. § 853)

        The Grand Jury further finds:

        1.     Upon conviction of the offense set forth in Coimt One of the Indictment, the

defendant,

                                     SAEED MUHAMMAD,

shall forfeit to the United States, pursuant to Title 21, United States Code, Section 853, any

property constituting, or derived from, any proceeds obtained, directly or indirectly, as a result

of such offenses; and any property used, or intended to be used, in any manner or part, to

commit, or to facilitate the commission of, such offenses. The property to be forfeited

includes, but is not limited to, the following assets:

               a. The real property located at 250 Park Street, Dorchester, Massachusetts,

                   including all buildings, appurtenances, and improvements thereon

       2.      If any of the property described in Paragraph 1, above, as being forfeitable

pursuant to Title 21, United States Code, Section 853, as a result of any act or omissionof the

defendant ~


               a. cannot be located upon the exercise of due diligence;

               b. has been transferred or sold to, or deposited with, a third party;

               c. has been placed beyond the jurisdiction of the Court;

               d. has been substantially diminished in value; or

               e. has been commingled with other property which cannot be divided without
                   difficulty;
           Case 1:19-cr-10161-RWZ Document 1 Filed 05/15/19 Page 3 of 3




it is the intention of the United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property of the defendant up to the value of the property described

above.


         All pursuant to Title 21, United States Code, Section 853.



                                                      A TRUE BILL




                                                      FJ^PLRSON




             CROWLL^
ASSISTANT UNITED STATLyATTORNLY
DISTRICT OF MASSACHUSETTS



District of Massachusetts: May         ,
Returned into the District Court by the



                                                      DEPUTY C ERK
